DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating system” and “heating elements” in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019//0036181, Tokozakura et al. in view of US 2018/0145382, Harris et al. and US 5,912,090, Nagai et al.
Regarding claims 1, 10 and 11
Tokozakura teaches a pressurized battery module system (corresponding to a battery cooling system 1 comprising a pressurized battery unit 20) [Figs. 1 and 5, paragraphs 0046-0050 and 0075], comprising: 
	a heating system (corresponding to PCU 40 comprising an inverter and pump 11) [Figs. 1 and 5, paragraphs 0046, 0049-0050], comprising: one or more heating elements (corresponding to inverter elements of the PCU 40 which are heat sources) [Figs. 1 and 5, paragraph 0050]; and a circulator (corresponding to pump 11) configured to circulate a liquid that is pressurized (the pump 11 circulates an insulating liquid) [Figs. 1 and 5, paragraphs 0050, 0053, 0062 and 0075];
a sealed battery module housing (corresponding to module case 22) [Fig. 5 and paragraph 0062], comprising a housing top and a housing bottom [Fig. 5]; 
a plurality of cylindrical battery cell pouches (24) [Fig. 5 and paragraph 0062]; and 
a liquid (corresponding to an insulating liquid such as, for example, silicon oil) that is pressurized within the sealed housing (22) [Fig. 5, paragraphs 0046, 0053 and 0062], wherein the liquid exerts pressure on an external surface of each cylindrical battery cell pouch (24) of the plurality of cylindrical battery cell pouches (the liquid is pumped such that it flows through the inside of module case 22) [Figs. 2 and 5, paragraphs 0055 and 062]. 
Although taught by the prior art, the limitation “wherein the liquid exerts pressure on an external surface of each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Tokozakura does not teach a plurality of support pillars, each cylindrical battery cell pouch is supported by a subset of the plurality of support pillars.
Harris teaches a battery module comprising a plurality of cylindrical battery cell pouches (112) [Figs. 2C-2D and paragraphs 0072-0074], each supported by a subset of a plurality of support pillars (corresponding to posts 211) [Figs. 2C-2D and paragraphs 0072-0074].  The support pillars (211) facilitating transfer of thermal energy from the battery cells into a working fluid (115) while allowing for an efficient stacking arrangement of the battery cells thereby improving the thermal control of battery cells without adding any volume to the spacing between battery cells [paragraphs 0060 and 0072-0074].
Tokozakura and Harris are analogous inventions in the field of battery modules comprising plurality of cylindrical battery pouches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery module of Tokozakura to comprise a plurality of support pillars, a subset of which supporting each cylindrical battery pouch, as in Harris, in order to facilitate the transfer of thermal energy from the battery cells into the liquid while allowing for an efficient stacking arrangement of the battery cells thereby improving the thermal control of battery cells without adding any volume to the spacing between battery cells [Harris, paragraphs 0060 and 0072-0074].
Modified Tokozakura does not teach a plurality of insulative seals, wherein each insulative seal of the plurality of insulative seals is located between a cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches and the housing top; and a plurality of base insulators, wherein each base insulator of the plurality of base insulators is located between a cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches and the housing bottom.
Nagai teaches a battery module comprising a plurality of battery cell pouches [Fig. 1C and Fig. 6], wherein the upper and lower parts of the periphery of each unit cell pouch are sealed with a plurality of insulative seals (5) and a plurality of base insulative seals (5), wherein each insulative seal (5) of the plurality of insulative seals (5) is located between a cylindrical battery cell pouch (unit cell 30) of a plurality of cylindrical battery cell pouches (30) and the housing top (“upper and lower parts of the periphery of each element cell were sealed with a hot melt adhesive 5”) [see Fig. 6 and Col. 7, lines 1-7]; and 
each base insulator (5) of the plurality of base insulators (5) is located between a cylindrical battery cell pouch (30) of the plurality of cylindrical battery cell pouches and the housing bottom (“upper and lower parts of the periphery of each element cell were sealed with a hot melt adhesive 5”) [see Fig. 6 and Col. 7, lines 1-7].
The plurality of insulative seals and base insulators i.e., upper and lower hot melt adhesives 5, insulate the periphery of the cell stack and prevent the short circuit caused by the contact between the elemental cells and the inner wall of the case and, also, improve the shape stability of the cells during the production of the cell stack [Col. 4, lines 36-45].
Modified Tokozakura and Nagai are analogous inventions in the field of battery modules comprising plurality of cylindrical battery pouches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery module of modified Tokozakura to comprise a plurality of insulative seals and a plurality of base insulators, as in Nagai, in order to insulate the periphery of the cell stack and prevent the short circuit caused by the contact between the elemental cells and the inner wall of the case and to improve the shape stability of the cells during the production of the cell stack [Col. 4, lines 36-45].
Regarding claims 2 and 13
Modified Tokozakura teaches the pressurized battery system as set forth above, wherein three support pillars (posts 211) of the plurality of support pillars (211) support each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches within the sealed battery module housing [Harris, Figs. 2C-2D and paragraphs 0072-0073]. 
Regarding claims 3 and 14
The limitation “wherein the liquid exerts isotropic pressure to a curved sidewall of each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4 and claim 15
The limitation “wherein the liquid exerts isotropic pressure on a top, a bottom, and a curved sidewall of each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 5 and 16
Modified Tokozakura teaches the pressurized battery system as set forth above, wherein the liquid is an electrically-insulative oil [Tokozakura, paragraph 0046]. 
Regarding claim 12
Modified Tokozakura teaches the pressurized battery system as set forth above, wherein the one or more heating elements (corresponding to the inverter elements of the PCU 40) are exterior to the sealed battery module housing (22) [Tokozakura, Figs. 1-2 and 5, paragraph 0050]. 
Claim(s) 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019//0036181, Tokozakura et al. in view of US 2018/0145382, Harris et al. and US 5,912,090, Nagai et al. as applied to claims 1-5 and 10-16, and further in view of JP 2000-260474, Kasai et al.
Regarding claims 6 and 18
All the limitations of claims 1 and 17 have been set forth above.
Modified Tokozakura does not teach a center region of each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches being an airspace.
Kasai teaches a cylindrical battery cell pouch having a center region comprising an airspace (a center axis of a cavity is provided with a cooling medium such as air) such that heat is able to be removed during charging and discharging of the battery [Figs. 1 and 3 paragraphs 0004, 0009 and 0017].  By providing an airspace in the center region of the cylindrical cell pouch the ignition/explosion of the battery due to overcharging, short-circuiting, crushing, or the like can be prevented [Figs. 1 and 3 paragraphs 0004, 0009 and 0017].
Modified Tokozakura and Kasai are analogous inventions in the field of battery cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the center region of each cylindrical battery pouch in modified Tokozakura to comprise an airspace, as in Kasai, in order to prevent the ignition/explosion of the battery due to overcharging, short-circuiting, crushing, or the like [Kasai, Figs. 1 and 3 paragraphs 0004, 0009 and 0017].
Regarding claims 7 and 19
All the limitations of claims 1 and 17 have been set forth above.
Modified Tokozakura does not teach a center region of each cylindrical battery cell pouch of the plurality of cylindrical battery cell pouches being metallic pole.
Kasai teaches a cylindrical battery cell pouch having a center region comprising a metallic pole (a center axis of a cavity is provided with a metallic pole as a means of heat dissipation) such that heat is able to be removed during charging and discharging of the battery [Figs. 1 and 3 paragraphs 0004, 0009 and 0018].  By providing an metallic pole in the center region of the cylindrical cell pouch the ignition/explosion of the battery due to overcharging, short-circuiting, crushing, or the like can be prevented [Figs. 1 and 3 paragraphs 0004, 0009 and 0018].
Modified Tokozakura and Kasai are analogous inventions in the field of battery cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the center region of each cylindrical battery pouch in modified Tokozakura to comprise a metallic pole, as in Kasai, in order to prevent the ignition/explosion of the battery due to overcharging, short-circuiting, crushing, or the like [Kasai, Figs. 1 and 3 paragraphs 0004, 0009 and 0018].
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019//0036181, Tokozakura et al. in view of US 2018/0145382, Harris et al. and US 5,912,090, Nagai et al. as applied to claims 1-5 and 10-16 above, and further in view of US 2009/0253028, Takagi and US 2013/0095375, Fukuda et al.
Regarding claims 8 and 17
All the limitations of claims 1 and 16, from which claims 8 and 17 depend, have been set forth above.
Modified Tokozakura does not teach a plurality of leads, wherein a lead of the plurality of leads passes between the pouch cell and an external environment outside of the sealed battery module housing 
Takagi teaches a sealed battery housing (10) comprising a plurality of cylindrical battery cells (12a) and an insulating oil (13) that is forced to flow via circulating/stirring member (14) [Fig. 4, paragraphs 0033-0037 and 0077-0078], wherein a plurality of leads (Wirings) are connected to the battery assembly such that a lead passes between the pouch cell and an external environment outside of the sealed battery module housing (“wirings extend through the battery case 11”) [paragraph 0034].  The plurality of leads providing electrical connections to electronic devices.
Modified Tokozakura and Takagi are analogous inventions in the field of battery cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressurized battery module of Modified Tokozakura to include a plurality of leads, as in Takagi, in order to provide electrical connections [Takagi, paragraph 0034].

Modified Tokozakura does not teach a polymer-based sealant, wherein the polymer-based sealant creates a seal for each pouch cell of the plurality of pouch cells.
	Fukuda’375 teaches a battery module [Fig. 2 and paragraph 0030] comprising a plurality of leads (3) [Fig. 2, paragraph 0031] and a polymer-based sealant (corresponding to thermal adhesive layer 4 comprising a polymer material) [Fig. 2, paragraphs 0035-0036], the polymer based sealant (4) enhancing the adhesive property such that moisture is prevented from penetrating the seal and corroding the lead conductor thereby improving the durability of the battery [paragraphs 0003, 0007-0008 and 0049].
	Modified Tokozakura and Fukuda’375 are analogous inventions in the field of battery cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressurized battery module of Modified Tokozakura to include a polymer-based sealant, as in Fukuda’375, in order to enhance the adhesive property such that moisture is prevented from penetrating into the sealed housing and corroding the lead conductor thereby improving the durability of the battery [Fukuda’375, paragraphs 0003, 0007-0008 and 0049].
It is noted that the above combination necessarily results in the leads passing through the polymer based sealant, between the pouch cell and an external environment outside of the sealed battery module housing (the tabs are long enough that when the pouch is sealed, the tabs are exposed to the outside of the pouch and can be used for electrically connecting the battery cells) [Ota’646 Figs. 2-3, paragraphs 0120, 0128 and 0133; Fukuda’375, Fig. 2].
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019//0036181, Tokozakura et al. in view of US 2018/0145382, Harris et al. and US 5,912,090, Nagai et al. as applied to claims 1-5 and 10-16 above, and further in view of JP 2010-034002, Ota (cited in IDS).
Regarding claims 9 and 20
All the limitations of claims 1 and 11, from which claims 9 and 20 depend, have been set forth above.
	Modified Tokozakura teaches the pressurized battery module as set forth above. Modified Tokozakura further teaches an electrolyte [paragraphs 0008 and 0071].  
Modified Tokozakura is silent to the electrolyte being a sulfur-based solid state electrolyte.
Ota teaches that a sulfur based solid electrolyte is higher in ionic conductivity that other inorganic compounds [paragraphs 0034-0035].
	Modified Tokozakura and Ota are analogous inventions in the field of pressurized battery cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrolyte of modified Tokozakura to be a sulfur-based solid-state electrolyte, as in Ota, in order to improve the ionic conductivity [Ota’002, 0034 and 0035].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721